Title: Robert M. Patterson to Thomas Jefferson, 23 January 1818
From: Patterson, Robert Maskell
To: Jefferson, Thomas


                    
                        Sir,
                        Hall of the Am. Phil. Soc., Jan. 23d., ‘18.
                    
                    I have the honor to inform you, that, at the annual election for officers of the American Philosophical Society, lately held, you were chosen a counsellor of that institution, by a unanimous vote. The Society hope, that, as this office does not involve such active duties as might be Supposed to require a personal attendance, you will not refuse them the honor of associating you, under this title, in their board of officers. The Society feel, moreover, that, by the fatal event which has just deprived them of their beloved president, and penetrated their hearts with the deepest affliction, your counsel and advice are rendered doubly important.
                    
                        I am always happy, Sir, to take advantage of these official communications to assure you, personally, of my most Sincere veneration and attachment.
                        R. M. PattersonSec. A.P.S.
                    
                